Citation Nr: 0908485	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for an arthritic 
condition of the costovertebral joints (claimed as arthritic 
condition of the chest and lungs), to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for joint and/or muscle 
pain of the arms and thighs, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from October 1975 to January 1998, to include a 
tour of duty in Southwest Asia during Operation Desert 
Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and October 2004 rating 
decisions by the Manchester, New Hampshire, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  The September 2003 decision denied service connection 
for an arthritic condition of the costovertebral joints and 
joint and/or muscle pain of the arms and thighs, while the 
October 2004 decision denied service connection for chronic 
fatigue.

The Veteran testified at personal hearings before decision 
review officers at the RO in May 2004 and March 2005.  He 
declined the opportunity to testify before a Veterans Law 
Judge.

This case was previously before the Board in May 2007, when 
it was remanded for further evidentiary development.  All 
requested actions having been taken, the claims are now 
returned to the Board for additional appellate review. 

The Board observes that service connection has already been 
established for residuals of pneumothorax (collapsed lung), 
status post chest-tube insertion and residuals of fracture 
right ribs 5-10.  Thus, appellate consideration of the issue 
of entitlement to service connection for arthritic condition 
of the costovertebral joints (claimed as arthritic condition 
of the chest and lungs), to include as due to an undiagnosed 
illness, does not include any reference to disability already 
service-connected as residual of fractured right ribs, 5-10, 
or status-post chest tube insertion, collapsed lung.   

In addition, service connection has also been established for 
chronic low back strain with degenerative changes, residuals 
of a fractured pelvis, and status-post residuals of a 
fracture of the right ankle with chronic strain (claimed as a 
right fibula fracture).  Therefore, appellate review of the 
issue of entitlement to service connection for joint/muscle 
pain in the arms and thighs, to include as due to an 
undiagnosed illness, does not include any reference to 
disability due to the service-connected low back or residuals 
of a fractured pelvis and right ankle.  

Finally, the Board notes that the Veteran has complained of 
neurological symptoms of the upper extremities, particularly 
with respect to the left arm.  These are manifested by 
numbness and jerking movements, and are separate and distinct 
from any disability previously considered by the RO.  A claim 
of service connection for such is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An arthritic condition of the costovertebral joints is 
not shown on x-ray or diagnosed following clinical 
examinations; complaints of intermittent chest wall pain have 
been identified as a residual of chest tube insertion, and 
are not the manifestation of an undiagnosed illness.

2.  Generalized complaints of joint/muscle pain of the arm 
and thighs are associated with relative deconditioning and 
overwork, and are not manifestations of an undiagnosed 
illness.

3.  Chronic fatigue is a symptom of a currently diagnosed and 
service-connected psychiatric illness, and does not represent 
a separately compensable disability.



CONCLUSIONS OF LAW

1.  Service connection for an arthritic condition of the 
costovertebral joints (claimed as arthritic condition of the 
chest and lungs) is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

2.  Service connection for joint and/or muscle pain of the 
arms and thighs is not warranted.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  Service connection for chronic fatigue syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice letters were sent to the Veteran in June 2003, October 
2003, October 2006, and May 2007.  Despite the fact that 
notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, including 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the Veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  No one letter contains 
all elements of legally adequate notice, but taken in total, 
the letters include the general elements of a claim for 
service connection, describe with specificity the evidence 
and information needed to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  The letters also describe VA policies and 
practices in assigning effective dates and disability 
evaluations.  While such piecemeal notice is not preferred, 
it is also not proscribed.  Mayfield v. Nicholson, 444 F.3d 
1328 at 1333 (Fed. Cir. 2006).  "What the statute and 
regulation require is that the claimant be given the required 
information prior to the VA's decision on the claim and in a 
form that enables the claimant to understand the process, the 
information that is needed, and who will be responsible for 
obtaining that information." Id.  

Here, despite the lack of a single fully compliant notice 
letter to the Veteran, the evidence of record demonstrates 
the Veteran's understanding of the process and his meaningful 
participation in the adjudication of the claims.  He has 
responded to all VA correspondence with requested information 
regarding his treatment, and at two RO hearings has discussed 
the elements of his claims with specificity.  Further, the 
Veteran's representative has submitted statements and 
argument reflecting an understanding of the applicable laws 
and regulations.  Finally, the Board notes that the claims 
have been repeatedly readjudicated, most recently in a 
September 2008 supplemental statement of the case.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as any error did not 
affect the essential fairness of the adjudication.  

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has in this case obtained complete VA treatment records from 
the sources identified by the Veteran, and has obtained 
records from the Social Security Administration (SSA), 
including VA and private medical evaluations.  The Veteran 
has additionally submitted a statement from Dr. VG, a VA 
physician, made to the Delaware Department of Labor regarding 
his occupational capacity.  As was noted above, the Veteran 
has appeared at two RO hearings, and has declined to offer 
testimony before a Veterans Law Judge.  

The Veteran has also been afforded several VA examinations, 
in August 2003, September 2004, October 2005, and January 
2006.  The Veteran, through his representative, has asserted 
that the most recent examinations were inadequate with regard 
to claims of service connection for an arthritic condition of 
the costovertebral joints, and that a new examination is 
required.  The Board did not agree in the May 2007 remand, 
and provided only that the RO had the option of re-examining 
the Veteran following receipt of additional treatment and SSA 
records.  The RO declined to do so.  The Board finds that 
further examination is not necessary; the examination report 
of October 2005 is a comprehensive overview of the Veteran's 
current health and status, and the January 2006 report 
addresses any possible deficiencies in that report by further 
investigating findings of the chest and lungs.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  In 
promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 34539 
(June 10, 2003).  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2006).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Costovertebral Joints

The Veteran complains of intermittent chest pain, and 
attributes this to an undiagnosed illness stemming from his 
service in Southwest Asia during the Gulf War.  As was noted 
above, this allegation relates to a separate and distinct 
disability different that the service connected residuals of 
a pneumothorax, status post chest tube insertion, or 
residuals of fractures of the right ribs 5-10.

Service treatment records reveal complaints of chest pain and 
tightness, which the Veteran associated with his in-service 
pneumothrax and a fall from a tree.  He broke numerous bones, 
including several ribs, and required insertion of a chest 
tube.  Complaints were noted on his October 1997 examination 
for retirement.  

Following service, the Veteran has been treated solely at VA 
facilities.  Outpatient records from June 2002 to July 2003 
reveal complaints of chest pain.  In December 2002, the 
Veteran complained of polyarthralgia "after his return from 
[the] Gulf War."  Due to elevated rheumatoid and ANA 
factors, the Veteran was referred for a rheumatology consult 
in January 2003.  At that time he complained of pain in his 
lower back, chest, and ribs, and reported a major trauma in a 
fall during service.  The examiner commented that the history 
and physical were "entirely consistent with post-traumatic 
arthritis."  No x-rays were performed, however, and no 
arthritis condition of the chest was diagnosed.  At a July 
2003 follow-up appointment, the doctor reiterated that 
rheumatoid arthritis had been ruled out, and the Veteran 
reported that his chest pain had been identified as related 
to the chest wall.

A VA examination was conducted in August 2003.  The Veteran 
accurately reported his in-service fall and injuries.  He 
complained of infrequent episodes of chest pain over his 
sternum and to the right side of the chest.  Cardiac problems 
had been ruled out, and the examiner commented that in the 
absence of radiation to the back, there was no thoracic 
neuritis.  The examiner diagnosed acute episodic chest pain, 
and related such to an "old chest injury of multiple rib 
fractures, right side, with lung contusion."  No residual 
deformities were noted, and the examiner specified that 
"[t]here is no specific evidence of arthritis of the 
costovertebral joints."

On September 2004 VA emergency room treatment, the Veteran 
complained of intermittent left parasternal chest pains over 
the prior three to four months.  The pain was sharp and 
associated with leg and arm numbness on the left.  The pains 
were sharp, brief, not related to exertion, and without 
nausea, vomiting, or sweating.  Physical examination revealed 
some tenderness of the left second and third costochondral 
junctions, but no pain on use of the chest muscles.  The 
doctor opined that the complaints were "probably chest wall 
pains."

Also in September 2004, a VA examination was conducted.  The 
Veteran complained of transient chest pains.  There was no 
tenderness of the chest wall to palpation, and no physical 
deformity was noted.  A prior insertion site of a chest tube 
was seen.  X-rays of the chest were normal.  Diagnoses 
bearing on the complaints of chest pain read as follows:  

1.  Fractured ribs, by report, right 
chest, without objective residuals.  
However, some transient chest pains are 
as likely as not consistent with the 
condition of multiple previous fractured 
ribs.  
2.  Collapsed left lung (spontaneous 
pneumothorax), previously treated without 
objective clinical residuals.  Again 
however, chronic pleural thickening is as 
likely as not responsible for transient 
chest pain.  
3.  Arthritis of the chest wall ahs not 
been objectively identified and is a non-
diagnosis.  

At an October 2005 VA examination, the Veteran reported a 
history of broken ribs and a pneumothorax.  He stated that he 
had no chronic pain associated with his ribs, and the 
condition had actually improved.  Regarding the pneumothorax, 
he had experienced chest pain after a run, and required 
insertion of a chest tube to reinflate the lung.  He stated 
that since then, he had off and on pleuritic pain in the 
right central portion of his chest.  Physical examination 
revealed no tenderness of the ribs or chest with palpation.

In January 2006, another VA examination was performed to 
obtain additional information regarding the in-service 
pneumothorax and any residuals.  The Veteran stated that 
since having the collapsed lung and chest tube, he had 
experienced intermittent chest pain over the central portion 
of his chest, as well as the left central area where the 
chest tube was inserted.  The sharp pain occurred every two 
to three weeks.  Sometimes over the counter ibuprofen helped.  
There was no palpable chest tenderness.  The diagnosis was 
intermittent incisional chest wall pain.

The Board finds that the overwhelming weight of the evidence 
establishes that the Veteran's intermittent chest pain is 
related to his service connected left pneumothorax and right 
rib fractures.  VA doctor have repeatedly opined that the 
pain is due to those diagnosed, documented in-service 
injuries.  Even the Veteran has so opined in describing his 
complaints.  As doctors can relate the symptoms to diagnosed 
diseases or injuries, service connection as an undiagnosed 
illness is not appropriate.  

Moreover, service connection for an arthritic condition of 
the costovertebral joints on a direct basis is not 
permissible, as the evidence of record clearly demonstrates 
that no arthritis is present.  Repeated x-rays of the chest 
are negative, and a VA examiner has specified that the 
claimed condition is a "non-diagnosis."  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The claim for service connection for problems involving the 
costovertebral joints (claimed as involving the chest and 
lungs) must be denied since the symptoms described have been 
related to other causes, and the claimed arthritis is not 
found on X-ray.

Joint and/or Muscle Pain of the Arms and Thighs

The Veteran alleges that generalized muscle and joint pains 
of his arms and thighs are related to an undiagnosed illness 
contracted during his service in the Persian Gulf during 
Operation Desert Storm.  

Service treatment records do show in-service complaints of 
musculoskeletal pain of the arms and legs, though no specific 
injury is noted or disease diagnosed.  In August 1992, 
approximately 17 months after his return from the Persian 
Gulf, the Veteran complained of muscle cramps in his arms and 
legs.  He reported malaise, aches, and pans for about eight 
or nine months.  The Veteran was told to stop smoking and to 
use a humidifier.  By September 1992, he continued to smoke, 
but the humidifier made him feel better.  Testing was all 
normal.  The doctor stated that there was "no obvious 
[diagnosis] other than chronic smoker."  In January 1995, in 
connection with a Persian Gulf Illnesses Comprehensive 
Clinical Evaluations Program (PGI CCEP) examination, the 
Veteran reported complaints of muscle pain in his arms and 
legs.  During an October 1995 examination, the Veteran did 
indicate a history of leg cramps, but in providing details 
referred to his history of extensive physical trauma.  A 
retirement examination was performed in October 1997.  The 
Veteran reported a history of swollen or painful joints and 
leg cramps.  His joint complaints referred to chronic knee 
pain, and he stated he had cramps on rising in the morning.  
The physical examination, however, made no findings related 
to joint or muscle pain in the extremities.

Subsequent to service, the Veteran has continued to complain 
of polyarthralgia of various joints, and myalgia.  At a 
January 2003 rheumatology consultation, a VA doctor noted it 
was doubtful that any auto-immune disorder was present, and 
commented that laboratory results were within normal limits.  
He did state that "fatigue and myalgias are difficult to 
explain."  The doctor suspected these might be related to 
the Veteran's work ethic.  In July 2003, he repeated these 
conclusions, stating that the complaints "were probably 
related to his overworking himself."  The doctor observed 
that the Veteran tended to push himself, and he informed the 
Veteran that "he should not expect himself to function as he 
did when he was in his 20's."

At an August 2003 VA examination, the Veteran complained of 
discomfort of the muscles around his joints, particularly the 
knees and elbows.  "His main complaints are some muscle 
discomfort in the thighs and arms, mostly during 
activities."  The Veteran reported that he had been very 
active in service, performing some strenuous and demanding 
activities.  He did not currently exercise regularly, though 
he does walk.  The examiner noted the Veteran's history of 
physical trauma in service.  Physical examination revealed a 
full range of motion in the upper and lower extremities.  
There was no muscle atrophy.  The examiner commented that 
"[d]iffuse muscle aches in arms and thighs, referred to as 
joint pain, is [sic] as likely as not due to relative 
deconditioning."

One treating VA physician, Dr. VG, noted continued complaints 
of "joint pains."  In February 2004, he listed an 
assessment of "chronic pains...etiology unknown," a finding 
he repeated in May and October 2004.  In May 2005, Dr VG 
stated that the Veteran "has Gulf War illnesses.  Has 
chronic pain in joints and muscles."  In April 2007, Dr. VG 
noted continued complaints of joint and muscle pains, which 
developed during the Gulf War.  On physical examination he 
noted reduced ranges of motion in the low back, shoulders, 
wrists, hips, and knees.  Movement was painful.  The 
assessment was "Gulf War illnesses, symptoms persist."

It is clear that the Veteran has consistently complained of 
generalized joint and muscle pain since service.  No doctor 
has questioned the validity of his complaints, and the Board 
similarly finds the Veteran's reports credible.  The sole 
question then, is whether the complaints represent the 
manifestation of a service connectable disease or illness.

The Board finds they do not.  Although Dr. VG has repeatedly 
asserted that the Veteran's complaints are a "Gulf War 
illness," other VA doctors have opined that the complaints 
are well accounted for by the normal aging process, 
complicated by the Veteran's own work ethic and activity 
level.  One such opinion comes from a rheumatology specialist 
to whom Dr VG referred the Veteran.  He noted several times 
that no systemic disease was present, and commented that the 
Veteran persisted in pushing himself at too high a pace.  A 
VA examiner reached a similar conclusion, relating the 
complaints to "relative deconditioning."  Although still a 
relatively young man, the Veteran was growing older, and had 
sustained "catastrophic" physical injuries in service.  Dr. 
VG's opinion ignores the history of extensive injury and does 
not offer any discussion or rationale to support his 
conclusion that an undiagnosed illness is responsible for the 
Veteran's aches and pains.  The Board finds that the 
preponderance of the evidence of record supports the 
conclusion that the Veteran's complaints are not due to any 
specific disease or injury, diagnosed or otherwise, but 
instead represent the consequences of aging and a drop off in 
physical training.  No service connectable disability of the 
general joints and muscles of the arms and thighs is present 
at this time.

Chronic Fatigue Syndrome

The Veteran contends that his documented complaints of 
chronic fatigue represent a separately compensable 
disability, and that the complaints are a manifestation of an 
undiagnosed illness.

It is undisputed that the Veteran is indeed chronically 
fatigued.  The Veteran has consistently and credibly reported 
symptoms of fatigue.  VA treatment records and examination 
reports, as well as private consultation reports prepared in 
connection with his SSA claim, are all in agreement.  

All the doctors also agree, however, that the fatigue is a 
symptom of the Veteran's service connected psychiatric 
disability.  He has disturbed sleep patterns and lacks energy 
to do activities.  He is unmotivated and depressed.  No 
doctor opines that the fatigue is an independent disability 
entity, or relates it to any other disease or injury, 
including an undiagnosed illness.  One VA doctor, a 
rheumatologist, specifically excludes the presence of some 
other systemic cause for the complaints of fatigue.

The Veteran has expressed his opinion that the fatigue 
represents an additional, independent service connectable 
disability, but as a layperson, the Veteran is not competent 
to render an opinion on a subject requiring specialized 
medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The overwhelming weight of the competent medical evidence, 
therefore, establishes that fatigue is a symptom of a 
diagnosed and service connected psychiatric disability.  It 
is considered in the rating currently assigned for that 
disability, under Diagnostic Code 9411.  Because no separate, 
service connectable disability is identified, the claim must 
be denied,



ORDER

Service connection for an arthritic condition of the 
costovertebral joints is denied.

Service connection for joint and/or muscle pain of the arms 
and thighs is denied.

Service connection for chronic fatigue syndrome must be 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


